          Case 1:19-cr-00913-SHS Document 16 Filed 01/13/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                         X

 UNITED STATES OF AMERICA
                                               SUPERSEDING INDICTMENT
               -   V.   -

                                               Sl 19 Cr. 913 (SHS)
MARTIN ROSS,
  a/k/a "Blue,"
MIKAL TARIQ LEAHR,
  a/k/a "Homeboy,"
DESTINY ROMERO,
  a/k/a "Lucky," and
JOSE L. IRIZARRY,

               Defendants.

                                        X

                                   COUNT ONE

                             (Narcotics Conspiracy)

     The Grand Jury charges:

     1.       From at least in or about April 2019 up to and

including at least in or about December 2019, in the Southern

District of New York and elsewhere, MARTIN ROSS, a/k/a "Blue,"

MIKAL TARIQ LEAHR, a/k/a "Homeboy," DESTINY ROMERO, a/k/a

"Lucky," and JOSE L. IRIZARRY, the defendants, and others known

and unknown, intentionally and knowingly did combine, conspire,

confederate, and agree together and with each other to violate

the narcotics laws of the United States.

     2.       It was a part and an object of the conspiracy that

MARTIN ROSS, a/k/a "Blue," MIKAL TARIQ LEAHR, a/k/a "Homeboy,"
           Case 1:19-cr-00913-SHS Document 16 Filed 01/13/20 Page 2 of 5



DESTINY ROMERO, a/k/a "Lucky," and JOSE L. IRIZARRY, the

defendants, and others known and unknown, would and did

distribute and possess with intent to distribute a controlled

substance, in violation of Title 21, United States Code, Section

841 (a) (1).

      3.       The controlled substance that MARTIN ROSS, a/k/a

"Blue," MIKAL TARIQ LEAHR, a/k/a "Homeboy," DESTINY ROMERO,

afk/a "Lucky," and JOSE L. IRIZARRY, the defendants, conspired

to distribute and possess with intent to distribute was 280

grams and more of mixtures and substances containing a

detectable amount of cocaine base, in violation of Title 21,

United States Code, Section 841 (b) (1) (A).

               (Title 21, United States Code, Section 846.)

                                    COUNT TWO

                               {Firearms Offense)

      The Grand Jury further charges:

      4.       On or about December 20, 2019, in the Southern

District of New York and elsewhere, JOSE L. IRIZARRY, the

defendant, during and in relation to a drug trafficking crime

for which he may be prosecuted in a court of the United States,

namely, the controlled substance offense charged in Count One of

this Indictment, knowingly did use and carry a firearm, and, in




                                         2
.         Case 1:19-cr-00913-SHS Document 16 Filed 01/13/20 Page 3 of 5




    furtherance of such crime, did possess a firearm.

     (Title 18, United States Code, Sections 924 (c) (1) (A) (i) and 2.)

                            FORFEITURE ALLEGATION

         5.   As a result of committing the offense alleged in Count

    One of this Indictment, MARTIN ROSS, a/k/a "Blue," MIKAL TARIQ

    LEAHR, a/k/a "Homeboy," DESTINY ROMERO, a/k/a "Lucky," and JOSE

    L. IRIZARRY, the defendants, shall forfeit to the United States,

    pursuant to Title 21, United States Code~ Section 853, any and

    all property constituting, or derived from, any proceeds

    obtained, directly or indirectly, as a result of said offense

    and any and all property used, or intended to be used, in any

    manner or part, to commit, or to facilitate the commission of,

    said offense, including but not limited to a sum of money in

    United States currency representing the amount of proceeds

    traceable to the commission of said offense.

                        Substitute Assets Provision

         6.   If any of the above-described forfeitable property, as

    a result of any act or omission of the defendants:

              a.    cannot be located upon the exercise of due
                    diligence;

              b.    has been transferred or sold to, or deposited
                    with, a third person;

              c.    has been placed beyond the jurisdiction of the
                    Court;



                                        3
      Case 1:19-cr-00913-SHS Document 16 Filed 01/13/20 Page 4 of 5




          d.   has been substantially diminished in value; or

          e.   has been commingled with other property which
               cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

other property of the defendants up to the value of the above

forfeitable property.

           (Title 21, United States Code, Section 853.)




                                        GEOFFRY s. BERMAN
                                        United States Attorney




                                    4
Case 1:19-cr-00913-SHS Document 16 Filed 01/13/20 Page 5 of 5




          Form No. USA-33s-274       (Ed. 9-25-58)




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                               v.

             MARTIN ROSS, a/k/a "Blue,"
         MIKAL TARIQ LEAHR, a/k/a "Homeboy,"
         DESTINY ROMERO, a/k/a "Lucky," and
                  JOSE L. IRIZARRY,

                                          Defendants.


                 SUPERSEDING INDICTMENT

                   S1 19 Cr. 913      (SHS)


                     (21   u.s.c. § 846;
         18 U.S.C.    §§   924(c) (1) (A) (i) and 2.)


                     GEOFFREY S. BERMAN

                 U n ~


                           Fo~




                Jy~                     J.Pl),dAW'         h4
                                     ~/!IN.A~
                                              f/.lA~
